Prohibition, a Man who had Letters of Marque in the late War with the Dutch took an Ostender instead of a Dutch Ship and brought it into Harbor and libelled against her to have it condemned as a Prize and there is a Sentence, That it was no Prize and now the Ostender libels in the Admiralty agst the Captor for Damages sustain’d by a Hurt the Ship Recid in the Port; and a Prohibition was Prayed For that this suit was for a Damage done in the Port, for which an Action lies at Common Law. But the Prohibition was denied (after it had been twice moved and debated) because the Original being a Caption at Sea; and the bringing into Port, in order to have it condemned as Prize, but a consequent thereof not only the Original but also the Consequents, shall be tried there. See 3 Cro 6 and 5 Roll. Ab. 530
A true Copy of the whole of the above Case as it stands in 1 Levinz 243. exam3 by Tho. Ward.
Colony of Rhode IsD etc. At a Court of Vice Admiralty held at Newport In the Colony afores3 on Saturday the Twenty first Day of November A. D. 1747 Present the Honble Wm. Strengthfield Esq1' Dep. Judge The Court being openede.
The Libel and A. Malheo’s Evidence being were [sic] in Court A Letter of Attorney was produced in Court from Pritn De Witt etc. Viz*
The Defendants Plea was read in Court, Viz* and was overruled by the Judge
William Dunbar late Com11 of the Private Man of Warr Sloop called the Reprisal being duly sworn In Court by order of the Judge made Answer to the following Interrogatories. Viz*
To the first Interrogatory the said Dunbar answered that he was born in Dublin, and now lives in Newport and has Lived there for Seven Years last Past, and is a Subject to the Crown of Great Britain. To the Second Intery this Deponent answered That this Vessel was taken on the Twenty third of November 1746 about Five Leagues South of the Island of Oneheale by Cap* Joseph Rouse, and was carried into the said Island of Oneheale a place not inhabited, She made no resistance, but told us afterwards if there had been but one Should have made resistance.
To the Third Interroy he the Deponent answerd that he was in sight when the said Vessel was taken about Three Miles distant, and that she was taken by a Private Man of War called the Trelawney Galley, but don’t know to whom she belonged, but was Commissioned by Gover Trelawney and Apprehended her to be a Spaniard, but was under Danes Colours, and took her to be a Private Man of War,
To the Fourth Interry the Deponent declared that he had taken a Small Spanish Schooner a few days before and enquiring for news they informed *445him that there was a Sloop Trading to the Windward of Laguire Sometimes under Danes and some times under Dutch Colours, they told him that the Cargo of the scl Sloop belonged to Spaniards in Porto Rico and believed the Vessel was likewise owned by Spaniards In examining her papers She produced a Pass Port or Sea Breif, from the Governor of Sta Thomas, and likewise a list of their Men, Guns, and other War like Ammunitions, but by comparing with the Vessel It disagree’d in most of the Particulars, and four Men more than was En Rowle’d They produced another Paper as an Invoice of the Cargo for S4 Thomas, Signed by Mr De Wint to M1' Motta There was some other Papers of no great consequence but were all left in the Vessel, In asking the Master from whence he came he Informed them he came from Cape Lonare On the Spanish Main, and was bound to the' Island of S4 Thomas, which if it had been true must have been Fourty Leagues to the Eastward of the Place we found him In Examining his men found there was Thirty five in number consisting of French, Spaniards, and Runnagado Englishmen Four of the Englishmen were of the Number of several that Run away with an English Privateer from S4 Christophers for which Two that were before apprehended was hanged, The Person who pretended to be Boatswain had been Lieutenant of several Spanish Privateers, and had been at the taking of several of Captain Rowses men who knew him, and out of the whole Company there was but one Dane, many of the aforesaid Crew Acknowledged that there was several Baggs of Flints, Sold to the Spaniards, and one man in particular named Henry Stone who was at the Loading of said Vessel at S4 Thomas, and one of the Company then on board offered to give his Oath that he him self handled on board Ten or Twelve Casks of Gun powder, Several other People being Employed about the Same Work and that there had been but Three Casks Empty for the Use of the Vessel and when we Searched her found but Three Casks of Powder on board her, which they declared was all they had, Mr Motta the Merchant and Teagons the Captain informed him that they as often Trade under Dutch as under Danes Colours, That they sold all the Flower they had on board, save a Small Quantity that was left on board not Sufficient to carry them to S4 Thomas, The very next Day Some other Traders came into the place there they lay of whom they bought Flower The aforesaid Henry Stone Imagined that those Casks supposed to be Flower contained Powder, and that the said Vessel was afterwards sent in order to proceed to Rhode Island, for Adjudication, but never arrived, and he understood that after arriving in the Latitude about 39: and Soundings 35 Fathoms Water, was by Violence of the Weather beat off the Coast, and Ship Wrack’d at Port Rico, and that all the Men Perished save one English Man.
To the Fifth Interrogy the Deponent answd that The masters name was John Teagons, and can say no further to this Interrogatory.
To the Sixth Interrogatory the Deponent declared The first part is *446Already Answered, and does not know who the said Vessel and Cargo belongs to in particular.
To the Seventh Interrogatory the Deponent Answered That he did not belong to this Vessel and has no knowledge but what he has here Declared, That She was of the Burthen of about Seventy Tons, and beleived her to be Built at Bermuda, She had on board Eight Guns, and was called the Young Benjamin and no other name that ever he heard.
To the Eight Interrog7 The first part being answered, and Further saith that She had on board Cocoa, Hides, Some Dry Goods, Some Money, and Two Saroons of Tallow, and had no Prohibited Goods on board that he knows of, but did not Search her
To the ninth Interrogatory, That he does not know to whom the said Vessel and Goods belonged to. To the Tenth Interry Answa that he knows of no Bill of Sale, nor saw no paper on board
To the Eleventh Interrogatory He can Answer no further than what he has already related.
To the Twelfth Interroy Ansa that he knows nothing of any Bills of Lading.
To the Thirteenth Interro7 That he hath already given an Account of all the Papers found on board.
To the Fourteenth Interro7 he hath already Answered.
To the Fifteenth Interro7 he hath already Answered.
To the Sixteenth Interro7 Answered that he knows of no other Papers than what he has already given an Account of.
Will. Dunbar
■ Wm Dunbar being further Interrogated Viz*
Qn Do you know of any Goods, or Monies taken out of said Vessel, and by whom.
Ansr There was some Goods, and Monies taken out of sa Vessel by Captn Rouse the half of which he delivered me, as being his Consort, The whole of the money was One Hundred and Seven and a half Pistoles, Six Hundred Ps of Eight from Mr Motta, and Ninety Two from the Crew, in small Coin, And Six Hundred Twenty four Dollars and a half from Mr Motta, and fourty Eight from the Crew, of which I reca but one half as aforesaid, and some Dry Goods which I understood belonged to the Crew I reca likewise one half In order to Cloath our People, and Captn Rouse took Two Saroons of Tallow of which I had none.
Qn "Were these Goods ever proceded against or Condemned in any Court.
An No.
Will: Dunbar
Richard Thompson Captns Quart7 Master of the Sloop Reprisal in her Cruise in the year 1746 being duly sworn made answer as follows. Viz*
*447Ques» Whether you knew or have heard that the said Sloop Young Benjamin had a Spanish Commission.
An Yes. an Englishman who’s name was George More being one of her Crew when taken he Informed me that most of the hands on board belonged to Port Rico and .came out of a Spanish Privateer, there was Articles Signed giving Encouragement as other Privateers do, for part of the Share of Prizes taken, and a reward in case of any wounded, And that there was a Spaniard on board who was called the Boatswain who had the Command when on the Spanish Main, and at all times of Engagement, and said Boatswain told me himself he was a Spaniard.
Richard Thompson
James Peate who was one of the Persons put on board the Sloop Young Benjamin by Captn Dunbar in order to carry her to Rhode Island. —being duly Sworn on his oath Answered as follows. Viz*
Qn Did the Prisoners on board the said Vessel that were sent home rise and take Possession of said Vessel in her Passage when and where
Av- They did, at what Day I cant say about the Latitude of 29. about Twelve a Clock at night after we were beat off the Coast, and was Standing to the Northward again.
Qn which way did they Steer after they had possession of the Vessel
A. To the Southward.
Q How long did they keep possession of the Vessel.
An Untill they Perished for want of Provisions, and I believe if they had not took possession of the Vessel should have Carried her to Port.
Qn What number of the Company on board were saved.
An Only myself which was by the Vessels going on Shoar at Port Rico.
Qn Did you See any Warlike Stores on board said Vessel
An Yes, when the Cocoa Shifted in a Storm I saw between Twelve and Sixteen new Launches with out Staffe (?), and a large Bag of Flints, and one new Musquet, and that a Young Man on board one of the Young Benjamins Company told me that they sold Some Chests of Small Arms, Several Casks of Powder, and some launches of Flints, on the Spanish Main, out of said Sloop Young Benjamin
Qn How many Men was put on board sa Sloop by Captn Dunbar and Rouse
An by Captain Dunbar Two men, and by Captn Rouse Three Young men,
Qn How many of the Young Benjamins Company was there on board.
A. Three, and besides there was one French Negro put on board by Captain Dunbar
Qn How many of your people was living at the time they rose
A” There was four living, one below Sick, another had his hand partly Froze off.
*448Qn How long did those Danish People live after they rose
A?1 I can’t tell.
How long was you pursuing this Voyage before you was Cast away.
An I believe about Three months.
James Peat
Accordingly the Court was adjourned untill Thursday the Third of December A. D. 1747 at Eleven o Clock A. M. The Court was opened accordingly, and adjourned untill further Notice.
At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Wednesday the First of June A.D. 1748
Present the HonWe Chambers Russell Esq1' Judge
The Court being opened
and by a Request of the Defendents the Case was continued, for Six Weeks.
Having considered the within Libel and also the Pleas of the said William Dunbar and the evidence in the Case; and as it appears to me that the said William Dunbar commander of the Private Vessel of War called the Reprisal and Joseph Rouse Commander of another Private Vessel of War called the Trelawny with their respective Companies did on or about the fourth Day of December A. D. 1746 on the High Seas in a Hostile Manner Illegally and Unjustly Seize and take into their Possession the said Sloop Young Benjamin and her Cargo of the Value of Eight Thousand nine hundred and twenty eight pieces of Eight, and have not Restored said Vessel and Cargo to the afores4 owners but do Illegally withhold the same from them.
I Do therefore Order and Decree the said William Dunbar to Restore the said Sloop Young Benjamin and her Cargo to the aforesaid owners or to pay them the sum of seventeen hundred and forty one Pounds Lawful Money of Great Britain being the Value of the said Sloop and her Cargo with Interest for the same from the time of the Capture afores4 to the Day of the Date hereof at the rate of Six Pounds per cent and per annum — I also Decree the said William Dunbar to pay the Costs of this Court.
Chambers Russell J Admiralty
Newport May 30, 1750